Voto disidente del
Juez Asociado Señor Díaz Cruz.
Disiento de este elaborado criterio que en consecuencia *35última convierte a la sociedad en codeudor solidario en la obligación particular del socio, carente de la determinación expresa de solidaridad que exige el Art. 1090 del Código Civil, 31 L.P.R.A. see. 3101; y que en armonía con esa conclusión reduce la sociedad al remedio reservado a deudores solidarios: pagar para preservar su vida (Art. 1098 del Código Civil). Cf. Muriente v. Terrasa et al., 22 D.P.R. 738, 744 in fine y ss. (1915).
El acreedor personal del socio debe hacer excusión de los bienes de su deudor particular antes de embargar el fondo social, trátese de sociedad de naturaleza mercantil o civil. Si existen tales bienes personales del deudor, la sociedad debe estar protegida de una acción que promueve su disolución con todo el impacto económico que ésta conlleva en el ordenado esquema de la estructura social. Si el acreedor puede cobrar su débito de bienes no comprendidos en el capital de la sociedad, a esa única acción debe limitar su ejecutoria, sin extenderla a la perturbación y disloque de los intereses de personas que ningún vínculo tienen con él. Simplemente, no veo razón alguna para que el acreedor que puede realizar su crédito en bienes de su deudor, tenga la opción adicional de envolver en la ejecución a terceros ajenos por completo a la deuda reclamada. Considerando que el acreedor, al constituirse la obligación, tuvo entera libertad para imponer la garantía y seguridad de cumpli-miento, el balance equitativo o justo equilibrio de intereses rechaza el mejoramiento de esa garantía a costa de la sociedad y de los socios ajenos al negocio jurídico. Más que bastante alivio o favor se le extiende a quien no supo o no quiso proteger su acreencia, permitiendo su irrupción en la sociedad después de excusión improductiva.
Ambas interrogantes de la Corte de Apelaciones del Primer Circuito deben, por tanto, tener una contestación afirmativa.